MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                         Sep 24 2015, 10:07 am
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      William W. Gooden                                        Jean E. Hadley
      Mt. Vernon, Indiana                                      New Harmony, Indiana




                                                IN THE
          COURT OF APPEALS OF INDIANA

      A.D.,                                                    September 24, 2015
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               65A01-1502-DR-67
              v.                                               Appeal from the Posey Circuit
                                                               Court
      K.D.,                                                    The Honorable James M.
      Appellee-Plaintiff                                       Redwine, Judge
                                                               Trial Court Cause No.
                                                               65C01-1402-DR-89



      Altice, Judge.


                                               Case Summary


[1]   Less than three months after her birth, M.D. was adjudicated a CHINS and

      placed in foster care. Shortly thereafter, Mother filed for dissolution of her


      Court of Appeals of Indiana | Memorandum Decision 65A01-1502-DR-67| September 24, 2015   Page 1 of 5
      marriage to Father. The parties contested the issue of custody, and the trial

      court granted sole physical and legal custody to Mother with Father having

      supervised parenting time. On appeal, Father contends that he should have

      been granted custody because Mother’s neglect resulted in the CHINS

      adjudication.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Mother and Father were married on July 13, 2012. They separated shortly

      before M.D.’s birth, November 9, 2013, and remained separated thereafter.

      M.D. was the only child of the marriage. Mother, however, had another child,

      A.R., who was about two years older than M.D. and of whom Mother had full

      custody. Following her birth, Father provided no care or support for M.D.

      Mother was her sole caretaker.


[4]   Mother took M.D. for her one-month doctor visit on December 9, 2013. The

      baby weighed seven pounds and nine ounces at the time. Thereafter, M.D.

      began vomiting on a regular basis and not holding down food. Mother spoke

      with the doctor during a visit later that month for A.R., at which M.D. was

      present, and the doctor indicated that it was probably just an illness that would

      pass. Mother called the doctor’s office several more times, but kept getting the

      same response. Due to bad weather, Mother rescheduled M.D.’s two-month

      checkup. Mother brought M.D. in for a sick visit on January 21, 2014, due to

      the continued and progressively worse vomiting. At that time, the doctor

      Court of Appeals of Indiana | Memorandum Decision 65A01-1502-DR-67| September 24, 2015   Page 2 of 5
      discovered that M.D. weighed only five pounds and eleven ounces. The doctor

      directed Mother to go to the emergency room with M.D. There she was found

      to be malnourished, dehydrated, and near death. Later that night, the hospital

      determined that M.D. had a birth defect that was causing the projectile

      vomiting and failure to thrive.


[5]   As a result of M.D.’s serious medical condition, she was adjudicated a CHINS

      and placed in foster care. Criminal neglect charges were also brought against

      Mother. A.R. remained in Mother’s care. Thereafter, on February 25, 2014,

      Mother filed for dissolution of marriage.


[6]   During the CHINS matter, Mother fully cooperated with services and,

      according to Family Case Manager (FCM) Davita Hubbard, made “very good

      progress” over the year. Transcript at 69. FCM Hubbard testified that Mother

      “has done everything that I have asked her to do.” Id. at 83. At the time of the

      final hearing in this dissolution case, Mother had unsupervised visitation with

      M.D. every weekend and the case plan was reunification with Mother, with a

      trial home visit beginning within the next six weeks.


[7]   Father, on the other hand, never took advantage of the services offered, and he

      visited M.D. only once in the year preceding the final hearing. FCM Hubbard

      testified that Father historically did not follow through with scheduled visits.

      She further noted that Father had at least four other children, none of whom

      were in his custody. Father’s parental rights had been terminated with respect

      to two of his children, his grandmother had guardianship of another, and the


      Court of Appeals of Indiana | Memorandum Decision 65A01-1502-DR-67| September 24, 2015   Page 3 of 5
       fourth lived out of state with the child’s mother. At the final hearing, Father

       testified that he had been homeless and living in a shelter for the last several

       months and only recently obtained employment. Father has previously served

       time in prison for home invasion and domestic battery.


[8]    FCM Hubbard testified that she would be “very concerned” if Father obtained

       custody of M.D. Id. at 74. Despite many opportunities, Father had not

       established “a pattern where he can commit to raising a child.” Id. at 90. FCM

       Hubbard recommended that the trial court grant custody to Mother and

       supervised parenting time to Father.


[9]    At the conclusion of the final hearing on January 23, 2015, the trial court

       granted Mother both legal and physical custody of M.D. The court ordered

       supervised parenting time for Father.


                                           Discussion & Decision


[10]   On appeal, Father argues that the trial court abused its discretion by granting

       custody of M.D. to Mother. He focuses on the circumstances leading up to the

       CHINS adjudication and the fact that the infant was in Mother’s care at that

       time. Accordingly, Father asserts, “[b]ecause of Mother’s neglect or inattention

       to M.D.’s severe weight loss custody should have been granted to Father.”

       Appellant’s Brief at 4.


       A court must make custody determinations in accordance with the best interests

       of the child. Ind. Code § 31-17-2-2. In doing so, the court is required to


       Court of Appeals of Indiana | Memorandum Decision 65A01-1502-DR-67| September 24, 2015   Page 4 of 5
       consider relevant factors, including but not limited to those explicitly listed in

       the statute. Id. The trial court is not required to enter specific findings. Russell

       v. Russell, 682 N.E.2d 513, 515 (Ind. 1997). Further, its custody determination

       is reviewable only for an abuse of discretion. Id. An abuse of discretion occurs

       where the decision is clearly against the logic and effect of the evidence before

       the court. Id. On review, we will consider only the evidence favorable to the

       judgment, without reweighing the evidence or assessing witness credibility.

       Francies v. Francies, 759 N.E.2d 1106, 1115 (Ind. Ct. App. 2001), trans. denied.


[11]   We reject Father’s blatant invitation to reweigh the evidence. While Mother

       certainly made mistakes during M.D.’s early infancy, the record reveals that she

       has consistently worked with service providers to learn how to properly care for

       M.D. with her birth defect and possible other medical issues. According to

       FCM Hubbard, who had worked with the family for about a year, Mother had

       made “very good progress” and was ready to begin her trial home visit shortly

       after the final hearing in the instant case. Transcript at 69. Father, on the other

       hand, had made no progress in this regard and had visited M.D. only a couple

       of times since birth.


[12]   The trial court’s custody order is amply supported by the record. Accordingly,

       we find no abuse of discretion.


[13]   Judgment affirmed.


       Riley, J., and Brown, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 65A01-1502-DR-67| September 24, 2015   Page 5 of 5